Title: To George Washington from John Hanson, 1 February 1782
From: Hanson, John
To: Washington, George


                  
                     Sir,
                     Philadelphia 1st Feb. 1782.
                  
                  Congress being disappointed in their Meeting yesterday your Excellency’s letter of the 30th ult. of course, was not laid before them until this morning.  In answer to that part which relates to Major Porter of the 6th Massachusetts Regiment, I am directed to inform your Excellency, that He never obtained the permission of Congress to go to France or elsewhere.  I have the honor to be, with great respect, Sir, Your Excellency’s Obedient & very humble Serv.
                  
                     John Hanson Presidt
                  
               